DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed 06-02-2021 has been entered.
Claims 1, 3-7, and 19-27 are pending.
Claim Objections
Claims 1, 20, and 25-27 are objected to because of the following informalities:
Claim 1, line 2, after “cavity” insert --for storing ashes--;
Claim 1, line 3, delete “for storing ashes”;
Claim 20, line 2, after “cavity” insert --for storing ashes--;
Claim 25, line 1, after “A” insert --cremation urn-- and after “:” insert new paragraph --a lid;--;
Claims 26 and 27, line 1, after “The” insert --cremation urn--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 19, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 4, recites “at least one of the container body and lid”, however lines 7 and 10 later require the “container body and the lid”.  The applicant is advised to delete “at least one of” recited in claim 1, line 4.  For purposes of examination, the claim has been considered as requiring that both the container body and the lid include the filigree wires and enamel.
Claims 7 and 24 are incomplete for failing to recite sufficient structural cooperation between the cremation urn and the surfaces, neck, middle portion, and pedestal portion.
The following amendments would receive favorable consideration:
Claim 7. (Proposed Amendment) The cremation urn of claim 1, wherein the container body further comprises transition surfaces above, between, and below a narrowed neck portion, a rounded middle portion, and a pedestal portion, and wherein the transition surfaces are electroplated with nickel. 
Claim 24. (Proposed Amendment) The cremation urn of claim 20, wherein the container body further comprises transition surfaces above, between, and below a narrowed neck portion, a rounded middle portion, and a pedestal portion, and wherein the transition surfaces are electroplated with nickel. 
Allowable Subject Matter
Claims 1, 3-7, 19, and 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 20-23 and 25-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 1, 20, and 25, Fischer (US#7191498) represents the closest prior art of record and . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/               Primary Examiner, Art Unit 3677